UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 First United Ethanol, LLC (Name of Issuer) Membership Units (Title of Class of Securities) Not Applicable (CUSIP Number) January 15, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-l (d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. Not Applicable 1. NAMES OF REPORTING PERSONS:Ethanol Capital Management, LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY):57-1205717 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5. SOLE VOTING POWER 0 Number of Shares Beneficially 6. SHARED VOTING POWER 5,000 Owned by Each Reporting Person With 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 5,000 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,000 Units 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN [ ] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)6.5%** 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IA ** Based on 76,610 units of membership interest outstanding as of August 1, 2007, as reported by First United Ethanol, LLC in its Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007. CUSIP No. Not Applicable 1. NAMES OF REPORTING PERSONS: Scott Brittenham I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3 SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States 5. SOLE VOTING POWER 0 Number of Shares Beneficially 6. SHARED VOTING POWER 5,000 Owned by Each Reporting Person With 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 5,000 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,000 Units 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN [] SHARES (SEE INSTRUCTIONS) 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.5%** 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IN ** Based on 76,610 units of membership interest outstanding as of August 1, 2007, as reported by First United Ethanol, LLC in its Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007. Item 1. (a) Name of Issuer: First United Ethanol, LLC (b) Address of Issuer’s Principal Executive Offices: 4615 Back Nine Road Pelham, GA 31779 Item 2. (a) Name of Persons Filing: This Schedule 13G is being filed on behalf of the following persons: (i) Ethanol Capital Management, LLC, and (ii) Scott Brittenham Attached as Exhibit A is a copy of the agreement among the foregoing persons that this Schedule 13G be filed on behalf of each of them. Ethanol Capital Management, LLC (“ECM”) is the sole manager of Ethanol Capital Group, LLC (“ECG”).ECG has the following members: (i) Tennessee Ethanol Partners, L.P. (ii) Ethanol Capital Partners L.P., Series D (“ECP Series D”) (iii) Ethanol Capital Partners, L.P., Series E (“ECP Series E”) (iv) Ethanol Capital Partners, L.P., Series G (“ECP Series G”), (collectively, the “LLC Members”) ECM is the general partner and investment advisor to each LLC Member and has the power to vote and dispose of the securities reported in this Schedule 13G. (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office of Ethanol Capital Management, LLC is Rockefeller Center, 7th Floor, 1230 Avenue of the Americas, New York, New York 10020 (c) Citizenship: (i) Ethanol Capital Management, LLC: a Delaware limited liability company (ii) Scott Brittenham: United States (iii) Ethanol Capital Group, LLC: a Delaware limited liability company (iv) Tennessee Ethanol Partners, L.P.: a Delaware limited partnership (v) ECP Series D: a Delaware limited partnership (vi) ECP Series E: a Delaware limited partnership (vii) ECP Series G: a Delaware limited partnership (d) Title of Class of Securities: Membership Units (e) CUSIP Number: Not Applicable Item 3. If This Statement is Filed Pursuant to Rule 13d-l(b) or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C. 80a-8); (e) [X] An investment adviser in accordance with Rule l3d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with Rule l3d-1(b)(l)(ii)(F); (g) [ ] A parent holding company or control person in accordance with Rule l3d-l(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15U.S.C.80a-3); (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J) Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 5,000* (b) Percent of class:6.5%** (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote: 5,000* (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 5,000* Instruction.
